Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  At line 2, the word “heat” is misspelled as “hear”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, at line 12, recites the limitation “the second passageway being separate from the second passageway”. This limitation is unclear and was interpreted as though it read “the second passageway being separate from the first passageway”, which appears to be the applicant’s intention based on the specification.
Claim 33 at line 16 recites the limitation “the hose being configured to receive the air from the second passageway of the hose”. This limitation is unclear and was interpreted as though it read “the nozzle being configured to receive the air from the second passageway of the flexible hose”, which appears to be the applicant’s intention based on the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0280532 (MCCLELLAND).
In Re claim 33 MCCLELLAND discloses a fluid dispensing system comprising a first rigid tube (2) configured to receive in a first inner lumen of the first rigid tube, fluid from a fluid supply (liquid reservoir in Abstract), a second rigid tube (39) configured to pass air therethrough in a second inner lumen of the second rigid tube, a flexible hose (3) with a first passageway (outer passageway 5 of tube 3 in Figure 6) therein that is in fluid communication with the first inner lumen of the first rigid tube such that fluid in the first inner lumen is configured to flow therethrough into the first passageway, and a second passageway (inner passageway 6 of tube 3 in Figure 6) therein that is in fluid communication with the second inner lumen of the second rigid tube such that air in the second inner lumen is configured to flow therefrom into the second passageway, the second passageway being separate from the first passageway, such that the air within the second passageway cannot mix with the fluid within the first passageway (Paragraph 93), a nozzle configured to receive the fluid from the first passageway of the flexible hose and to dispense the received fluid out of an opening of the nozzle and into a vehicle, and the nozzle being configured to receive the air from the second passageway of the flexible hose and release the air out of an opening of the nozzle (Shown in Figure 4), and a heat element (7) configured to heat the air in the second passageway such that the heated air can heat fluid within the first passageway (Abstract).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCLELLAND.
In Re claim 38 MCCLELLAND discloses all the limitations, but doesn’t disclose a heading cable. Heating cables were a well-known method at the effective filing date of the invention for producing heat for a heat transfer operation. It would have been obvious to one of ordinary skill in the art that any well-known heating device could be used to provide the heat transfer required by the MCCLELLAND apparatus, since the replacement of one known element with another known element to achieve predictable results requires only ordinary skill in the art. In Paragraph 66 of the instant specification various types of heating element are listed including a heating cable, but not criticality is assigned to the choice of heating element.
In Re claim 39 MCCLELLAND discloses all the limitations, but doesn’t disclose a positive temperature coefficient (PTC) heater. PTCs were a well-known method at the effective filing date of the invention for producing heat for a heat transfer operation. It would have been obvious to one of ordinary skill in the art that any well-known heating device could be used to provide the heat transfer required by the MCCLELLAND apparatus, since the replacement of one known element with another known element to achieve predictable results requires only ordinary skill in the art. In Paragraph 66 of the instant specification various types of heating element are listed including a PTC, but not criticality is assigned to the choice of heating element.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCLELLAND in view of US Patent 6,550,817 (Mitchell).
In Re claim 36 MCCLELLAND as applied to claim 33 above discloses all the limitations and further discloses a flow diverting element which diverts the first and second passageways such that the second passageway is disposed within the first passageway proximal to the flow diverting element and the first passageway is disposed within the second passageway distal to the flow diverting element (shown in Figure 4 near in the nozzle element (4), but doesn’t disclose a movable element which permits the nozzle to be oriented relative to the flexible hose.
Mitchell discloses a swivel joint for positioning in an automotive fluid providing line between a hose and a nozzle (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the MCCLELLAND apparatus by adding the swivel joint from Mitchell between the nozzle and the flexible hose, in order to permit a user to more easily position the nozzle for fluid dispensing.
Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCLELLAND.
In Re claim 38 MCCLELLAND discloses all the limitations, but doesn’t disclose a heading cable. Heating cables were a well known method at the effective filing date of the invention for producing heat for a heat transfer operation. It would have been obvious to one of ordinary skill in the art that any well known heating device could be used to provide the heat transfer required by the MCCLELLAND apparatus, since the replacement of one known element with another known element to achieve predictable results requires only ordinary skill in the art. In Paragraph 66 of the instant specification various types of heating element are listed including a heating cable, but not criticality is assigned to the choice of heating element.
In Re claim 39 MCCLELLAND discloses all the limitations, but doesn’t disclose a positive temperature coefficient (PTC) heater. PTCs were a well known method at the effective filing date of the invention for producing heat for a heat transfer operation. It would have been obvious to one of ordinary skill in the art that any well known heating device could be used to provide the heat transfer required by the MCCLELLAND apparatus, since the replacement of one known element with another known element to achieve predictable results requires only ordinary skill in the art. In Paragraph 66 of the instant specification various types of heating element are listed including a PTC, but not criticality is assigned to the choice of heating element.
Allowable Subject Matter
Claims 21-24 and 26-32 are allowed.
Claim 25 is objected to for minor informalities listed above but would be allowable upon correction of this issue.
Claims 34, 35, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753